                          Case 1:19-cr-00327-KMW Document 24 Filed 09/03/20 Page 1 of 1                                                                                                    about:blank

                                                                                                                      USDC SONY
                                                                                                                      J)OCUMENT
                                                                                                                      ELECTRONICALLY FILED
                                                                                                                      DOC#:                                              ,       /
                          Federal Defenders                                                                           DATE FILEDouthc9''5Jc'~/-a_-v-
                                                                                                            s2 Dua                     ew 'l'oi'K.N y I 0001                          .
                         OF                  EW YORK, INC.

                         Davit! E. Pnnun                                                                                          'io1'rhrrtt ();,,mt         11/    rw )f1r.l
                          £.WC1ltl\lt'   l),,.,..._·r,,,-                                                                              Jcnni ("·r L. Brown
                                                                                                                                        :\ll0fll(''ll · lll •( ,Jt..1ry:r•




                                                                                                     September 1. 2020
                            By ECF

                            Honorable Kimba M. Wood
                            United States District Judge                                                                                                                                    ;•
                            Southern Dish·ict of New York
                            500 Pearl Street
                            New York, New York 10007                                                                               MEMO ENDORSED
                            Re:               United States v. Jose Soriano , 19 Cr. 327 (KAW)

                            Dear Judge Wood:

                                    I write on consent (Assistant U.S. Attorney Stephanie Lake) to respectfully
                            request that the Court adjourn sentencing in this matter - cunently scheduled for
                            September 22, 2020, at 11 :00 a.m. - for around 60 days due to the COVID-19 pandemic.
                            Mr. Soriano lives in Fl01ida, and my understanding is that he is cunently prohibited from
                            entering the comtbouse until he has spent 14 days in quarantine after aniving in New
                            York, which will be difficult for him to do . Accordingly, we request an adjournment due
                            to these unprecedented circumstances.

                                              Thank you for your consideration of this request.

           '.:> 41-t<. ~ Ll "a- ·, ~                        "--'½   l>   ~ r~ aA ~                          Respectfully submitted,

    Nov.e,N\.,btA      a..~. ao-a. 9                         Gt--t-      I J: oo (). ,m.                    Isl
                                                                                                            Martin S. Cohen
~-Fe..,no.a.() C., Su bnA.: ~ ~; -)-1\                                     i S J. ~ b _j                    Ass ' t Federal Defender
                                                                                       1_        -    ~     Tel.: (212) 417-8737
    N1>-./,t~bt.-\. ~.         bovLAt")                       f"'Y'.t..rtf--    $1.,\.r,;;,   n,,.,~~ 1 ~
                            cc:               Stephanie Lake, Esq., by ECF




                                                                                                                SO ORDERED:                       N.Y. , ' .'{



                                                                                                                      KIMBA M. WOOD
                                                                                                                             U.S.D.J.



I   of I                                                                                                                                                                             9/3/2020, 8:57 AM
